Citation Nr: 1314803	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for major depressive disorder, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The August 2009 rating decision denied the Veteran's claim for a TDIU, and the October 2009 rating decision granted service connection for major depressive disorder and assigned a 10 percent rating, effective August 21, 2009.  

The Veteran was scheduled for a video conference hearing in November 2010.  However, the Veteran failed to appear at this hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2012). 

The Board remanded these claims for additional development in January 2013.  

An April 2013 rating decision increased the disability rating for major depressive disorder, from 10 percent to 30 percent, effective August 21, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in July 2010, the Veteran also perfected an appeal for the issue of entitlement to service connection for a lumbar spine disability.  However, a subsequent rating decision in April 2013 granted the claim for service connection for a lumbar spine disability.  This grant represents a full grant of the benefit sought on appeal for this issue, and therefore, this issue is not before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including VA medical records dated from December 2009 to February 2012, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's symptoms of major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, panic attacks, and chronic sleep impairment, and Global Assessment of Functioning scores of 50, 51, 55, 56, 58, 60, and 65.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

Additionally, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, Social Security Administration records, and the Veteran's statements.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining the Veteran's updated VA medical records and scheduling the Veteran for a current VA examination.  In response, the RO/AMC obtained the updated VA medical records and associated them with the Veteran's Virtual VA claims file.  The RO/AMC also scheduled the Veteran for a February 2013 VA examination for his major depressive disorder.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher disability rating for his major depressive disorder.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 30 percent disabling.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2012). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  

On VA examination in October 2009, the Veteran complained that he had been getting more depressed over the last several months.  He stated that he felt that the depression was related to his problems with chronic pain and the limitations that the pain had caused.  He reported that his depression consisted of feeling sadness and having a sad mood the better part of most days.  He indicated that he would feel down, hopeless, discouraged, helpless to improve his situation, and pessimistic about the future.  He denied having any crying spells, but reported that he sometimes felt like crying but would not allow himself to, even if it might feel better if he did.  He also denied any suicidal thoughts or intent.  He maintained that he sometimes thought of life as being difficult and a burden, but he had not gotten to the point of considering self-harm or taking his own life because he would not want to do that to his family.  He stated that he used only his prescription medication and denied any alcohol or drug problems or homicidal ideation.  

Examination revealed the Veteran to be casually and neatly dressed and groomed.  He was cooperative, pleasant, and credible.  The Veteran displayed considerable sadness in that he looked downcast and rarely smiled.  He made poor eye contact, as he was usually looking down or away.  Speech was logical and coherent and within normal limits of expected rate and rhythm.  Mood was basically sad, and affect was appropriate to mood.  The Veteran was oriented in all spheres, and thought processes were logical and tight.  There was no evidence of loosening of associations, hallucinations, or delusions.  The Veteran was not confused, and memory was largely intact.  Insight and judgment were adequate.  The Veteran denied any suicidal or homicidal ideation.  The Veteran was diagnosed with moderate major depressive disorder, and the examiner assigned a GAF score of 51.  

At a December 2009 VA examination, the Veteran complained that he had been depressed a lot and that he felt that things had been worsening.  He maintained that his medication had previously been working, but that these days, it seemed like the medication did not work any more.  He reported a fluctuating appetite and the loss of 10 pounds over the past 6 months.  He stated that he only slept for 3 hours each night and reported that sometimes it was difficult for him to fall asleep because he dwelled on things.  He also indicated that he would awaken during the night secondary to pain and that sometimes he could not return to sleep.  He reported taking naps during the day.  He complained that he felt very depressed every day, as he was no longer able to do things he used to do.  He denied anhedonia and suicidal or homicidal ideation.  He indicated that he did have some diminution in libido due to having too many things on his mind.  The Veteran reported that he had been married for 13 years and that he was close to his wife.  He stated that he spent his time watching television or doing chores around the house.  He indicated that he visited with his father and one or two friends, and that he did go to church on occasion.  

Examination revealed the Veteran to be casually groomed and fully cooperative.  He was oriented in all spheres.  Speech was within normal limits with regard to rate and rhythm.  Mood was somewhat depressed, and affect was appropriate to content.  Thought processes and associations were logical and tight.  There was no evidence of loosening of associations, confusion, hallucinations, or delusional material.  Memory was grossly intact.  Insight and judgment were adequate, and the Veteran denied any homicidal or suicidal ideation.  The Veteran was diagnosed with adjustment disorder with depressed mood, and the examiner assigned a GAF score of 60.  The examiner found that the Veteran's symptoms were relatively mild.  He indicated that frequency was somewhat unclear, but noted that the symptoms had persisted for a number of years.  He also found no evidence that the Veteran's depression precluded employment or activities of daily living and noted that the Veteran had not reported any gross impairment in social functioning.     

On VA examination in February 2013, the Veteran reported that he had been married for 13 years and had two adult children and two grandchildren.  He stated that he had good relationships with his family.  He indicated that he had last worked in 1996 at International Paper Company, but that he had left because of heart problems.  The Veteran maintained that he had not been seen in individual therapy sessions for approximately 14 months, but that he continued to take prescription medication.  He complained that his mood fluctuated and was often dependent on his pain level.  He reported that on a good day, he would go out to eat with his family, walk a little, and spend time with his family.  However, on a bad day, the Veteran had no interest in any of these things.  He stated that he slept 6 hours a night on average and took 2 brief naps during the day that lasted 15 to 20 minutes.  He indicated that he enjoyed reading, watching television, walking when it did not feel painful, and watching sporting events.  The Veteran was diagnosed with chronic adjustment disorder with depressed mood, and the examiner noted that he suffered from depressed mood.  The examiner assigned a GAF score of 60.  She found that the Veteran had a formally diagnosed mental condition, but that the symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  She reported that the Veteran had no functional limitations related to employment activities, as his depression was mild and did not impact either physical or sedentary employment activities.  

VA medical records dated from November 2008 to February 2012 show that the Veteran received intermittent treatment for his psychiatric disorder.  He mainly exhibited symptoms of depression but also reported irritability, decreased sleep, anxiety, panic, crying spells, difficulties with concentration, low energy, and psychomotor retardation.  He was assigned GAF scores of 50 in November 2008, 55 in August 2009, 56 from October 2009 to September 2010, 58 in December 2010, and 65 in May 2011.        

The evidence reveals that during the pendency of the appeal, the Veteran was assigned GAF scores ranging from 50 to 65.  A GAF score of 50 is indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  GAF scores of 51, 55, 56, 58, and 60 are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 65 is indicative of mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's major depressive disorder is appropriately evaluated as 30 percent disabling.  The Board acknowledges that on one occasion in November 2008, the Veteran was assigned a GAF score of 50, which is indicative of serious symptoms or serious impairment in social functioning.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence does not show that the Veteran is entitled to a higher 50 percent rating for all periods under consideration.  

As outlined above, the Veteran maintained good social interactions with family members and friends and had some interests.  The Veteran did exhibit depression, irritability, decreased sleep, anxiety, panic, crying spells, difficulties with concentration, low energy, and psychomotor retardation, but he had no problems with suicidal or homicidal ideation, flattened affect, hallucinations, delusions, incoherent speech or thought process, cognitive impairment, memory disturbance, impaired judgment, or impaired abstract thinking.  Although he reported experiencing panic, there was no evidence that this rose to the level of panic attacks that occurred more than once a week.  Additionally, at no time did any treating provider or VA examiner find that the Veteran's major depressive disorder was severe.  Indeed, the October 2009 VA examiner found that the Veteran's depressive disorder was moderate.  The December 2009 VA examiner explained that the Veteran's symptoms were relatively mild and noted that the Veteran had not reported any gross impairment in social functioning.  He concluded that the Veteran's depressive disorder did not preclude employment or activities of daily living.  Most recently, the February 2013 VA examiner determined that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  She explained that the Veteran had no functional limitations related to employment activities, as his depression was mild and did not impact either physical or sedentary employment activities.  The Board finds that the symptomatology during this time period does not more nearly approximate the criteria for a higher rating.  The Veteran is retired and has been able to maintain effective social relationships.  His psychiatric symptoms were also not severe enough to interfere with occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  Accordingly, the assigned 30 percent rating adequately addresses the Veteran's psychiatric symptoms.

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his major depressive disorder.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9434 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 30 percent rating contemplates his functional impairment as well as his subjective complaints of depression, anxiety, panic, and irritability.  Although the Veteran exhibited depression, irritability, decreased sleep, anxiety, panic, crying spells, difficulties with concentration, low energy, and psychomotor retardation, these symptoms amounted to no more than mild impairment.  The Veteran had no other psychiatric symptoms and was able to maintain close relationships with family and one or two friends.  Indeed, his symptoms were not found to be severe enough to interfere with social and occupational functioning.  Therefore, the Veteran's subjective complaints were included in the 30 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial rating in excess of 30 percent for major depressive disorder is denied.  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for a TDIU.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1) (2012).

The Veteran is currently service-connected for major depressive disorder, evaluated as 30 percent disabling; left knee disability, evaluated as 20 percent disabling; right knee disability, evaluated as 10 percent disabling; and lumbar spine disability, evaluated as 10 percent disabling.  Because he does not have a single disability rated at 60 percent or a combined rating of at least 70 percent, the Veteran does not meet the above-stated percentage requirements, and therefore the criteria for a schedular evaluation for a TDIU under 38 C.F.R. § 4.16(a) are not met. 

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b). 

Pursuant to the Board's January 2013 remand, the Veteran underwent VA examination to determine whether his service-connected disabilities precluded him from obtaining gainful employment.  The examiner was specifically instructed to determine the impact of the Veteran's psychiatric disorder on his ability to work, as well as determine the impact of all his other service-connected disabilities on his ability to work.   

On VA psychiatric examination in February 2013, the examiner found that with respect to his major depressive disorder, the Veteran had no functional limitations related to employment activities, as his depression was mild and did not impact either physical or sedentary employment activities.  At a February 2013 VA spine examination, the examiner found that the Veteran's lumbar spine disability did not impact his ability to work.  

The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, although the February 2013 VA examiners determined the impact of the Veteran's service-connected major depressive disorder and lumbar spine disability alone on his ability to work, no opinion was provided with respect to whether the Veteran's service-connected right knee and left knee disabilities affect his ability to work, or whether all of the Veteran's service-connected disabilities, taken together, affect his ability to work.  Given the above, a remand for an examination to assess the overall effect of the Veteran's service-connected right knee and left knee disabilities alone on his ability to obtain and retain employment is necessary.  An opinion to assess the overall effect of all of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment is also necessary. 
 
Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected lumbar spine, bilateral knee, and psychiatric disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an examination to ascertain the impact of his bilateral knee disability on his unemployability as well as the impact of all of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability as well as separately evaluate and discuss the effect of the Veteran's service-connected bilateral knee disability alone on his employability.  The examiner should first opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected bilateral knee disability alone renders him unable to secure or follow a substantially gainful occupation.  The examiner should then opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (major depressive disorder, right knee disability, left knee disability, lumbar spine disability) without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinions should be provided.  
 
3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


